The time honored practice of congratulating the President of the General Assembly and expressing great satisfaction at his election is in this instance easy to do, for the Assembly is presided over by a most distinguished person, the representative of Iraq, a country with which Spain has enjoyed and continues to enjoy close relations.
200.	I must also thank Mr. von Wechmar for the skill and effectiveness with which he conducted the business of the last session of the General Assembly, thanks to his personal attributes and those of his country.
201.	My gratitude goes also to the Secretary-General, who directs the work of the Secretariat so skilfully, so appropriately and with such tenacity, giving it the necessary stimulus.
202.	I wish too to welcome Vanuatu, a new Member whose admission will strengthen the universality of the Organization.
203.	It is with satisfaction that we see that the State of Belize will soon join us. We share the most ancient historical roots with Belize, and we wish it in its independence a prosperous peace in union with its neighbors.
204.	In order to establish the Spanish position before the Assembly I must base myself on two tenets of analysis and action. One is the unequivocal option of Spain in favor of a EuroWestern political concept, certain that the pluralistic democratic system, which is its ethical reference, has greater social flexibility and a greater capacity for adaptation to the needs and requirements of peoples. This is an indivisible process, both in the Field of convictions and in the practical field of their internal and international institutionalization. The Spanish State is ready to accept the consequences thereof.
205.	As I said last year, the form our democracy has chosen to take to exercise the right to defend the maintenance of international peace and security as an inherently Spanish decision does not allow of any interference without serious infringement of the fundamental rules of international law and the very principles of the Charter of the United Nations.
206.	We are sure that the Members of the United Nations, with all of which we wish to have peaceful and cordial relations, will not attempt any interference which would be intolerable or any confused and baseless conjectures. Spain is not, nor does it wish to be, a threat to anyone. On the contrary, in any forum in which it participates it will maintain a constant position of striving for real peace.
207.	The second tenet concerns credibility. In this regard Spain has in the United Nations shown undeniable consistency, as is easily verifiable. On the questions of the Middle Bast, Lebanon and Palestine, the Sahara, apartheid, Namibia, human rights, terrorism, the battle against racial discrimination and intolerance, peacekeeping operations, the crises of Afghanistan and Kampuchea and the Cypriot conflict, and on matters of disarmament and development, the attitude of the Spanish democracy has remained constant.
208.	In these difficult times, in which peace is precarious, Spain has responded from positions of principle, has entirely resisted the pressures coming from interested parties and has clung to an independent foreign policy conditional only upon the interests of the Spanish people and the desire for cooperation in establishing a mote just and harmonious international order.
209.	Special and immediate reference must be made to the Conference on Security and Cooperation in Europe, which after 10 months has postponed its Madrid meeting until next October. Spain has a dual role as host and participant. As host, we are ready to receive the Conference in Madrid with the same satisfaction as before. As one of the 35 participating States, we shall redouble our efforts in favor of security and peace.
210.	We must revive the political decision to negotiate and recommence meetings with a new impetus and a willingness to resolve the major problems of human rights, information and the military aspects of security.
211.	The Madrid declaration must develop the principles of the Final Act of Helsinki and fulfill its ambitious objectives to improve the international climate, without illusions or complacency, which would be extremely dangerous. Thus shall we contribute to the revitalization in Europe of peace and security, which are constantly in question.
212.	I already had occasion at the last session [4th meeting, para. 138] to say that through the Lisbon Declaration, adopted in April 1980,9 the Spanish and British Governments have taken an important step forward, however preliminary, towards resolving the conflict between Spain and the United Kingdom concerning the colonial situation of Gibraltar I said then that we were dealing with a task that was not easy and events have borne that out, although it is important to maintain the convergence of political wills and to be ready to embark upon a path which may finally lead "to settlement of the dispute, so that there will never again be any obstacle between Spain and the United Kingdom.
213.	The United Nations has shown the path to follow, as is recognized in the joint Lisbon Declaration, which states that both parties have committed themselves to resolving the problem of Gibraltar in a spirit of friendship in accordance with the relevant resolutions of the United Nations.
214.	Spain's relations with the peoples of Latin America are at a propitious stage. In the foreign policy of democratic Spain the close links of history, background and language are an element that strengthens our decision to find new means of drawing closer to the American continent and cooperating with its peoples. That relationship is an essential feature of our foreign policy. It is not a policy that was adopted simply because there was no alternative, but a policy that was selected and given preference over all others.
215.	We are at a stage when everybody has become aware of the duty to increase specific projects, establish machinery to make them effective and, to the common benefit, give new life to our ancient ties. We have to give new energy to this relationship, which has gone through periods of rhetorical inaction imposed by certain historical circumstances.
216.	We can only regret that some Central American countries have suffered cruel afflictions in the social sphere. Those peoples have the solution in their own hands, and any interference can only complicate the internal situation, which is caused by necessary changes. Spain feels the tragedy of those brother peoples deeply, and it is as if it were ourselves who were undergoing it.
217.	Spain reaffirms as one of the objectives of its present foreign policy its intention to multiply and diversify its relationship with African countries. Our attitude will be based, bilaterally and in the sphere of parliamentary diplomacy, on decisive support for efforts to put an end to colonialism, apartheid and racial discrimination, and to cooperate, as far as we are able, in the socioeconomic development of that neighbor continent.
218.	Our geographical position places us in contact with the Arab coast of the Mediterranean and in a very close relationship with western Africa. We can see the reality of those two worlds without interference and we have justifiable hope that the EuroArab and EuroAfrican dialog, in which we shall participate increasingly as time goes by, will bring about new forms of effective cooperation.
219.	Because of our closeness to and our particular interest in anything that affects the Arab nation, we continue to attach special importance to the situation in the Maghreb. We hope that as soon as possible tension between brother countries will disappear and that there will be an understanding that will allow for the development of interMaghreb relations, which would benefit greatly the peace and prosperity of all.
220.	We have never failed to avail ourselves of this opportunity in the United Nations to stress the concern and attention demanded by the question of Western Sahara. Our position has been characterized by unswerving firmness of principle and support for a solution based on an agreement accepted by all the parties, which should take into account the principles and recommendations put forward by international bodies, and in particular the expression of the will of the people.
221.	The Spanish Government favored the initiative taken by His Majesty King Hassan II of Morocco at the Assembly of Heads of State and Government of the Organization of African Unity in Nairobi, when he supported the idea of the referendum referred to in resolution AHG/Res. 103 (XVIII) [see A/361534, annex II] and the implementation of recommendations made by the African Heads of State who are members of the Ad Hoc Committee. That is a matter of capital importance which gives grounds for fresh hope with respect to finding a just solution by peaceful means, within the terms of recent commitments entered into ,at the meetings of the Organization
of African Unity [OAU].
222.	Our policy of cooperation acquires special importance with reference to the Republic of Equatorial Guinea. Our action will always be guided by the principle of noninterference and by the desire to see Equatorial Guinea regain its rightful place in the regional context of the African community. We are prepared to strengthen our cooperation with the people of Equatorial Guinea and its Government to the extent that that Government freely desires. We feel that during this past year a broad network of cooperation has been put into effect and consolidated, which will give impetus, within the general framework of economic regeneration, to the national reconstruction of Equatorial Guinea.
223.		The independence of Namibia is almost within reach. The Namibian people has a right to self-determination and immediate sovereignty over all its territory. The Spanish Government feels that only through the implementation without let or hindrance of the plan set forth in Security Council resolutions 435 (1978) and 439 (1978) can any progress by made on this matter. We must trust that the efforts being made at this very moment will lead to the resumption of the negotiating process and to Namibian independence.
224.	Perseverance is necessary in these endeavors, and the South African Government must be required to desist from any further counterproductive delaying tactics and from its indescribable acts of intimidation. Incursions into bordering countries are acts of force, in violation of the basic rules of international law, and simply increase the danger of global confrontations.
225.	In this regard, the work carried out by the United Nations Council for Namibia should be commended. During the visit of that council to Spain a few months ago, we were able to appreciate the similarity of our positions with respect to the past and the future of Namibia, in particular with regard to recognition of the legitimacy of the representation conferred by the United Nations on SWAPO in its struggle, for freedom and independence.
226.	With respect to apartheid, we must repeat our total rejection of the policy as a violation of human rights and, indeed, as an affront to man's reason. The existence of apartheid is a tragedy which is felt anew every day .and it is a blight on all mankind.
227.	Concerning this question and the tragic situation of refugees, Spain has taken part in two conferences organized jointly by the United Nations and the OAU; one, the International Conference on Assistance to Refugees in Africa, held at Geneva, and the other, the International Conference on Sanctions against South Africa, held in Paris. We believe that cooperation among international organizations is a productive means of international action. Such cooperation has proved effective in both cases, apartheid and assistance to African refugees.
228.	With respect to the Middle East, almost everything possible has been said in the past 33 years. Today more than ever we are aware that this is not a knot that can be cut with a . sword. Unfortunately, in the course of the past 12 months force has again been used, in disregard of reason.
229.	In Lebanon the tension curve is reaching new heights. There are various factors in that country which set the zone alight and threaten the integrity and very existence of the country. In the Security Council, Spain exerted every effort in support of the establishment of a ceasefire, after which the position could be stabilized and an impetus given to national reconciliation, preserving the independence, national integrity and sovereignty of Lebanon under the authority of its legitimately established Government. The work of UNIFIL, to which I wish to pay a well-deserved tribute, must be extended and strengthened as much as necessary to make it more effective. It should be fully supported so that it may be respected by all the parties to the conflict.
230.	It is necessary to put an end to armed actions which continually endanger an unstable truce. The Spanish Government, on learning of the attack carried out by the Israeli air force against the nuclear research facility in Iraq, issued a communique strongly condemning that inadmissible act of force, which was a serious violation of the basic rules of international law. The Security Council condemned that action in resolution 487 (1981), considering that Iraq has a right to proper compensation for damage which Israel has admitted causing. Spain hopes that Israel will carry out the obligations which it bears as a Member of the Organization under Article 25 of the Charter and will respect that resolution. Spain, as it said again in the Security Council, also recognizes the sovereign and inalienable right of all States including Iraq to establish technological and nuclear programs for peaceful purposes.
231.	The Spanish Government is still firmly convinced and this conviction seems to have been shared by the States who attended the meeting in Venice in 1980 of the European Council of the European Communities that the Middle East conflict cannot be understood or solved without the participation of the Palestinian people.
232.	This year the situation has simply worsened, for peace cannot be envisaged as long as the legitimate national rights of the Palestinian people are not recognized. The illegal settlements in the occupied territories continue, making any prospect of a solution difficult. A political negotiating machinery must be set up whereby Israel and the Palestinian people can both be represented and where they can mutually accept each other as valid negotiators. The legitimate representative of the Palestinian people, as many General Assembly resolutions show, is the PLO.
233.	An overall agreement must be reached by which, based on the premise of the withdrawal from all Arab territories occupied since 1967, the enforcement of Palestinian national rights would be obtained through self determination. That would allow all present and future States in the region to achieve peace within safe and recognized frontiers. Only within such a framework will it be possible to achieve the coexistence and cooperation we would all like to see as a tangible reality.
234.	In this respect, as I have had occasion to point out, it is our view that the plan for a just and global peace, recently put forward by His Highness Crown Prince Fhad of Saudi Arabia, 10 is a very positive contribution which must be given the consideration it deserves. These proposals are based on principles and criteria put forward in the Organization on many occasions, and Spain has repeatedly supported them. As long as the political road is barred for the Palestinian people, we can never have peace.
235.	As for Afghanistan, more than a year and a half ago Soviet aggression was perpetrated against the Afghan people, an act of aggression which has resulted in the loss of many lives, the destruction of the country and the inability of the inhabitants freely to choose their political structures. Almost two years after the invasion there is no glimmer of a solution to that foreign armed intervention, which we have repeatedly condemned. We therefore feel that international pressure in favor of Afghan liberation should be kept up.
236.	We fully support the resolutions of the General Assembly concerning the need for the withdrawal of Soviet troops and the reestablishment of Afghanistan as a country free from foreign domination, as the basis for a just solution that would make it possible for the Afghan people to recover their independence and freely decide their own future. In this respect, we support the resolutions of the Islamic Conference [AI36/421 and Corr.l, annex II], the proposals of the European Community" and the joint communique issued by the participants at the Ottawa Summit. 12 We also deplore the attitude of the Soviet Union towards those efforts by the international community, as well as the threat to peace and security in the region and indeed throughout the world represented by that attitude.
237.	Kampuchea is another problem for which a solution seems no closer than it was last year. It is quite true that the International Conference on Kampuchea was held recently as requested by the General Assembly last year in resolution 35/6, and Spain took part in it. But it may also be noted that not every party to the dispute attended the Conference, nor was a joint plan to settle the problem agreed to. The Cambodian people are still victims of military occupation and violence. We will spare no effort to contribute to any valid solution, any approach allowing Kampuchea to be free and to live in peace and recognizing the sovereignty of its people, its independence and its territorial integrity.

238.	One of the basic factors on which peace throughout the world depends is respect for human rights. Since 1948, when the Universal Declaration of Human Rights was adopted, we have had a legal model which makes it possible to compare international conduct, and enough time has passed since then to set up additional machinery to safeguard such rights and to control any violations. Democratic Spain has signed and ratified the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights [General Assembly resolution 2200A (XXI), annex]. A few months ago, within a regional framework, we took yet another step and in the Council of Europe, made a statement of acceptance of the individual recourse provided for in article 25 of the European Convention for the Protection of Human Rights and Fundamental Freedoms, signed in Rome on 4 November 1950.
239.	We base ourselves on the principle that any violation of human rights by a State is a violation of the rules of international conduct, that such violation is a cause of instability and international insecurity and that all such acts are to be condemned. AH those premises are supplemented by the unavoidable demand for an objective appraisal and determination of violations of human rights. This is a viewpoint which does not allow of any blind spots. This is not an asymmetrical concept which can be applied in one continent and not another at will, or in order to take advantage of the distress of people whenever it can be used for some monstrous reason of State, Human rights are the basis and cement of the social harmony and peace of States, and global defense of those rights is the irrevocable gain of contemporary human culture, the importance of which is such that it makes it possible to define limits in respect of the internal sphere of the State.
240.	Based on these convictions, Spanish democratic pluralism will require of itself and others the same scrupulous respect for human rights, convinced that the civilized survival of the human race demands it. Spain will support the establishment of machinery that will make it possible to control and, in the final analysis, prevent violations of human rights, without territorial or ideological selection or discrimination.
241.	Terrorism, which is a violation of the right to life, is the most brutal violation of human rights. The terrorist act which shamefully deprives innocent people of their life or threatens the vital security of a community by bloodshed cannot be justified. The consequences for international order are clear: we cannot compromise with terrorists without endangering peace. No one can claim to be persecuted for political reasons an allegation all too often made by the terrorist if that person is free in a free political society. Wherever political change can be sought without risk through regular elections allowing free expression of every option, none can claim to be persecuted for political reasons. There are no political offenders in a real democracy: if it is a democracy they do not exist; if they exist it is not a democracy.
242.	It is abnormal to impose by force a nonexistent and brutal 'right' to kill and to seek protection outside one's borders, claiming that political freedom is needed when it already exists.
243.	Spain, like so many other European countries, is suffering from terrorism and has a legitimate interest in fighting for its eradication. But it is not only a desire for selfish security that makes us consider that international action against terrorism is called for. Peace and international security are directly affected. We do not live alone and the instability of any one member can result in instability for others. We must consider, as we have proposed in the European region both in the Council of Europe and in the Conference on Security and Cooperation in Europe concrete measures that will effectively express the solidarity of the democratic States against terrorism, racism and totalitarian ideologies.
244.	In the spring of 1982 there will be a second special session of the General Assembly devoted to disarmament. The decade of the 1980s has been declared, most appropriately at this time, the 'Second Disarmament Decade'. However, there is undoubtedly some feeling that too many words have been wasted on this subject. It is plain that the world is rearming and that the arms escalation is continuing. Fresh conflicts break out, fresh invasions and acts of aggression, which do not augur well for any reduction in the stockpiling and production of war material far from it. Promises of disarmament are belied by statistics, and even public proposals for disarmament are merely a smokescreen for very different measures.
245.	The Spanish Government is ready to help ensure that the second special session of the General Assembly devoted to disarmament will have real meaning and achieve results, opening the way to general and complete disarmament under effective international control, covering both nuclear and conventional weapons. It accordingly welcomes the AmericanSoviet talks announced today.
246.	The definition of a new international economic order is based on an ethical requirement and a practical premise. A large scale crisis cannot be avoided unless we help the disinherited of the earth and contribute to their full development. In this connection, the recently held United Nations Conference on New and Renewable Sources of Energy and the United Nations Conference on the Least Developed Countries are joint endeavors designed to give new impetus to international solidarity.
247.	I should like to mention the appeal made to the world and to the United Nations by 54 Nobel. Prize winners, including a Spanish poet. That group of exceptional people called not only for compassion on the part of the rich world, but also for common sense in helping those on whom hunger and underdevelopment inflict real suffering, and who are the victims of international political and economic disorder. The United Nations cannot disregard this problem or postpone its solution to a future that many will not live to see unless proper measures are taken now. The Spanish Government undertakes to maintain a sustained effort to see to it that global negotiations, efforts to restructure the international economic order, and the NorthSouth dialog should go beyond both diatribe and rhetoric and overcome the dual obstacle of the desire for a miraculous Utopia and the exaggerated realism of misconceived selfish interests.
248.	We must say that a type of modernization consistent with the foreign policy of every industrial society organized as a pluralistic democracy requires the undertaking of international cooperation and the informing of national public opinion about the inevitability and collective benefit of international aid. The Spanish Government has given clear testimony of its position by radically increasing in 1981, within the limit of its resources, its cooperation with the least developed countries.
249.	The Spanish Government is closely following, with some concern, the. work of the Third United Nations Conference on the Law of the Sea: closely, because the importance of that effort to codify and develop international law fully deserves such attention; with concern, because events that have occurred at the Conference this year may threaten its final success.
250.	The Spanish Government has made great efforts at accommodation in the interests of a final consensus. I would not deny here that there are still a ,few articles of the draft convention as it stands now which we could not fully support, but we hope that a final negotiating effort will make it possible to achieve a text that Will respect
State sovereignty and jurisdiction and that will realistically and effectively develop the universally accepted principle of the common heritage of mankind for the exploitation of the resources of the seabed beyond the limits of national jurisdiction.
251.	The Organization, which by reason of its universality of membership and functions accepts and deals with every conflict, has as do its Members a double duty: to fight for human freedom and to seek peace among peoples, It also has the obligation to propose solutions that are feasible today and to take action now.
252.	We cannot afford to indulge in wishful thinking. I do believe, however, that a firm stand on questions of human rights, a reopening of the NorthSouth dialog and of disarmament negotiations, the success of the Conference on Security and Cooperation in Europe and a cleaning up of the many peripheral crises can all be achieved through political decisions that are within the realm of the possible.
253.	We are at a dangerous stage. The United Nations, as the witness of our times, must bring all of us together so that it shall not be said of the coming year, in the words of that sombre verse of a contemporary Spanish poet, that "Wounded peace with its dead wings was again covering the world".
